Case 0:19-cv-63015-JIC Document 12 Entered on FLSD Docket 01/24/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                             Case No. 0:19-cv-63015-COHN/SELTZER


 CARL BRUN,

                Plaintiff,

 v.

 HEALTHCARE REVENUE RECOVERY
 GROUP, LLC., and PARAGON
 CONTRACTING SERVICES, LLC,

             Defendant.
 ___________________________________/

                        JOINT NOTICE OF MEDIATOR SELECTION

        Pursuant to Court’s Order Requiring Mediation (DE 09), undersigned counsel file this Joint

 Notice of Mediator Selection. The parties have jointly selected Christopher Benjamin of Salmon

 & Dulberg, located at 101 N.E. Third Ave. Suite 1500, Fort Lauderdale, Florida 33301 to mediate

 this matter. The parties will subsequently file a Notice of Scheduled Mediation upon agreeing to

 the date and time for the mediation.



 Dated this 24th day of January, 2020.

  /s/ Jibrael S. Hindi                               /s/ Ernest H. Kohlmyer, III
  Jibrael S. Hindi, Esquire                          Ernest H. Kohlmyer, III , Esquire
  Florida Bar No.: 118259                            Florida Bar Number: 110108
  jibrael@jibraellaw.com                             SKohlmyer@shepardfirm.com
  The Law Offices of Jibrael S. Hindi                Shepard, Smith, Kohlmyer & Hand, P.A.
  110 SE 6th Street, Suite 1744                      2300 Mailtland Center Parkway, Suite 100
  Fort Lauderdale, Florida 33301                     Maitland, Florida 32751
  Phone: 954-907-1136                                Phone: (407) 622-1772
  Fax: 855-529-9540                                  Fax: (407) 622-1884
  Attorney for Plaintiff                             Attorneys for Defendant, Healthcare
                                                     Revenue Recovery Group, LLC
Case 0:19-cv-63015-JIC Document 12 Entered on FLSD Docket 01/24/2020 Page 2 of 2




   /s/ Thomas J. Patti                                    /s/ John Gaset
   Thomas J. Patti, Esq,                                  John Gaset, Esq.,
   Florida Bar No. 118377                                 Florida Bar No. 98415
   tom@jibraellaw.com                                     john.gaset@nelsonmullins.com
   The Law Offices of Jibrael S. Hindi                    Nelson Mullins Broad and Cassel
   110 SE 6th Street, Suite 1744                          100 North Tampa Street, Suite 3500
   Fort Lauderdale, Florida 33301                         Tampa, FL 33602
   Phone: 954-907-1136                                    Telephone: 813-225-3020
   Fax: 855-529-9540                                      Facsimile: 813-225-3039
   Attorneys for Plaintiff                                Attorneys for Defendant, Paragon
                                                          Contracting Services LLC.




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 January 24th, 2020, via the Clerk of Court’s CM/ECF system which will provide electronic

 notice to the following attorneys of record: Jibrael S. Hindi, Esq. and Thomas J. Patti, Esq. of The

 Law Offices of Jibrael S. Hindi at jibrael@jibraellaw.com and tom@jibraellaw.com (Attorneys

 for   Plaintiff)   and   John   Philip   Gaset   of   Nelson   Mullins   Broad    and   Cassel    at

 john.gaset@nelsonmullins.com (attorneys for Paragon Contracting Services LLC.)

                                                  /s/ Ernest H. Kohlmyer, III
                                                  Ernest H. Kohlmyer, III , Esquire
                                                  Florida Bar Number: 110108
                                                  SKohlmyer@shepardfirm.com
                                                  Shepard, Smith, Kohlmyer & Hand, P.A.
                                                  2300 Mailtland Center Parkway, Suite 100
                                                  Maitland, Florida 32751
                                                  Phone: (407) 622-1772
                                                  Fax: (407) 622-1884
                                                  Attorneys for Defendant Healthcare
                                                  Revenue Recovery Group, LLC
